In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-20-00112-CV
                 ___________________________

ODEH GROUP, INC.; JAMAL ODEH, INDIVIDUALLY AND ON BEHALF OF
  MPBE, LLC; AND ANDALUSIA DESIGN & CONSTRUCTION, INC.,
                         Appellants

                                V.

BADY SASSIN, INDIVIDUALLY; FERNANDO SANCHEZ, INDIVIDUALLY;
          AND AWAD SALEH ABDELQADAR, Appellees




              On Appeal from the 153rd District Court
                      Tarrant County, Texas
                  Trial Court No. 153-300596-18


                Before Kerr, Bassel, and Wallach, JJ.
               Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      Odeh Group, Inc.; Jamal Odeh, individually and on behalf of MPBE, LLC; and

Andalusia Design & Construction, Inc. 1 appeal from the trial court’s final judgment

granting Awad Saleh Abdelqadar’s no-evidence summary-judgment motion and

ordering that Odeh Group, Odeh, and Andalusia 2 take nothing on their claims against

Abdelqadar, Bady Sassin, and Fernando Sanchez.

      Among other summary-judgment grounds, Abdelqadar alleged in his motion

that there was no evidence that Appellants have standing to bring suit. On appeal,

Appellants do not dispute that they lack standing and that the trial court thus lacked

subject-matter jurisdiction over the case. In one issue, they contend that because the

trial court lacked subject-matter jurisdiction, it erred by deciding the case’s merits. We

agree, and we will thus modify the judgment to dismiss the case without prejudice and

affirm the judgment as modified.

                                     Background

      Odeh Group sued Sassin, Sanchez, and Abdelqadar for trespass to try title and

to quiet title to a piece of real property in Mansfield, Texas. Odeh Group also asked

for declaratory relief and for the trial court to set aside a substitute trustee’s deed


      1
        We note that the parties spell Andalusia differently throughout the record and
in their appellate briefing. We use the spelling Andalusia used in its notice of appeal.
      2
        We will refer to these parties collectively as “Appellants” except when a
distinction among them is warranted.


                                            2
conveying the property to Abdelqadar. About a year later, Odeh Group amended its

petition to add Odeh and Andalusia as plaintiffs and to plead additional requests for

declaratory relief and claims against Sassin and Sanchez for breach of contract, breach

of fiduciary duty, tortious interference, fraudulent inducement, and violations of the

Texas Theft Liability Act.

      On the parties’ agreement, the trial court ordered that the amended petition

constituted a plea in intervention, see Tex. R. Civ. P. 60, and re-aligned Odeh and

Andalusia as intervenors.

      Abdelqadar then moved for no-evidence summary judgment,3 asserting that

there was no evidence that

          • Odeh Group has standing to bring the suit;

          • Odeh has standing to bring the suit in his individual capacity;

          • Odeh has standing to bring the suit on MPBE’s behalf;

          • Andalusia has standing to bring the suit;

          • MPBE was a lawful entity;

          • MPBE lawfully held title to the property at issue;




      3
        Abdelqadar also moved for judgment as a matter of law on one of his
affirmative defenses and on Appellants’ claims for trespass to try title and to quiet
title. But because the trial court’s granting Abdelqadar’s no-evidence motion on
standing is dispositive, we need not discuss Abdelqadar’s traditional motion.


                                          3
           • Odeh had legal authority to convey the property to Odeh Group on

               MPBE’s behalf; and

           •   Abdelqadar was not a bona fide purchaser.

Abdelqadar also moved for no-evidence summary judgment on Appellants’ trespass-

to-try-title and quiet-title claims, asserting that there was no evidence on each element

of those claims.

       Appellants did not respond to the motion.4 After a hearing, the trial court

signed a final judgment granting Abdelqadar’s no-evidence motion and ordering that

Appellants take nothing on their claims. 5 This appeal followed.



       Shortly before Abdelqadar moved for summary judgment, the attorney
       4

representing Appellants moved to withdraw. The trial court granted the motion.
About a week before the summary-judgment hearing, Odeh Group retained new
counsel, who filed an appearance notice the day of the hearing, along with a motion to
continue the hearing. The trial court denied the motion. This ruling is not challenged
on appeal.
       5
        When, as here, “there has not been a conventional trial on the merits,” a
judgment is final and appealable if it actually disposes of all claims and all parties or if
it “clearly and unequivocally” states that it does. Lehmann v. Har-Con Corp., 39 S.W.3d
191, 205 (Tex. 2001). A phrase such as “[t]his judgment finally disposes of all parties
and all claims and is appealable” unequivocally expresses an intent to finally dispose
of a case. Id. at 206. Although Sassin and Sanchez did not move for summary
judgment, the trial court’s judgment states that it “finally disposes of all parties and all
claims and is appealable.” The judgment is thus final. See id. at 206; see also In re
Elizondo, 544 S.W.3d 824, 828–29 (Tex. 2018) (orig. proceeding) (explaining that if an
order’s finality language is clear and unequivocal, an appellate court does not examine
the record to determine finality). Appellants do not complain that the judgment is
erroneously final and have thus waived any such error. See Roberts v. Roper, 373 S.W.3d
227, 231 & n.2 (Tex. App.—Dallas 2012, no pet.).


                                             4
                                        Analysis

      When, as here, a no-evidence summary-judgment nonmovant fails to respond

and to produce evidence in the trial court, the nonmovant can argue on appeal only

that the no-evidence summary-judgment motion is legally insufficient. See Dean v.

Aurora Bank, FSB, No. 01-15-00827-CV, 2016 WL 7368057, at *4 (Tex. App.—

Houston [1st Dist.] Dec. 20, 2016, no pet.) (mem. op.) (citing Roventini v. Ocular Scis.,

Inc., 111 S.W.3d 719, 723 (Tex. App.—Houston [1st Dist.] 2003, no pet.) (stating that

when a nonmovant does not respond to a no-evidence motion, the controlling issue is

whether the motion was sufficient to warrant no-evidence summary judgment and

thus shifted the burden to the nonmovant to produce evidence raising a genuine,

material fact issue)). A no-evidence motion is legally insufficient if it is conclusory or

fails to specifically challenge an essential element of a cause of action for which the

nonmovant would have the burden of proof at trial. Id.; see Timpte Indus., Inc. v. Gish,

286 S.W.3d 306, 310 (Tex. 2009) (citing Tex. R. Civ. P. 166a(i) & 1997 cmt.).

      Appellants do not argue to us that Abdelqadar’s no-evidence motion was

legally insufficient.6 Nor do they challenge the trial court’s granting Abdelqadar’s no-

evidence summary-judgment motion on their lack of standing to bring suit. As we

      6
        Standing—a component of subject-matter jurisdiction and a constitutional
prerequisite to maintain a lawsuit under Texas law—can be challenged through a no-
evidence summary-judgment motion. See Taylor v. Cantu, No. 01-19-00353-CV,
2020 WL 6878729, at *6–7, *6 n.3 (Tex. App.—Houston [1st Dist.] Nov. 24, 2020, no
pet. h.) (mem. op.) (extending Town of Shady Shores v. Swanson, 590 S.W.3d 544 (Tex.
2019) beyond that case’s governmental-immunity context).


                                            5
understand their sole issue, they argue that because they lacked standing, the trial

court lacked subject-matter jurisdiction and thus erred by granting Abdelqadar’s

motion on the merits and ordering that Appellants take nothing on their claims.

      Standing is a component of subject-matter jurisdiction. Tex. Ass’n of Bus. v. Tex.

Air Control Bd., 852 S.W.2d 440, 444–45 (Tex. 1993). Whether a trial court has subject-

matter jurisdiction is a legal question that we review de novo. Tex. Dep’t of Parks &

Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004) (op. on reh’g). If a trial court does

not have subject-matter jurisdiction, it cannot decide a case’s merits. See In re H.S.,

550 S.W.3d 151, 155 (Tex. 2018) (“‘Without standing, a court lacks subject[-]matter

jurisdiction’ over the case, and the merits of the plaintiff’s claims thus cannot be

litigated or decided.” (quoting Austin Nursing Ctr., Inc. v. Lovato, 171 S.W.3d 845,

849 (Tex. 2005))).

      Here, none of the Appellants responded with evidence of their standing to

bring suit, and they do not dispute that the trial court thus properly granted summary

judgment on that ground.7 But, they argue, because they lacked standing, the trial



      7
       After an adequate time for discovery, the party without the burden of proof
may, without presenting evidence, move for summary judgment on the ground that
no evidence supports an essential element of the nonmovant’s claim or defense. Tex.
R. Civ. P. 166a(i). The motion must specifically state the elements for which no
evidence exists. Id.; Timpte Indus., 286 S.W.3d at 310. The trial court must grant the
motion unless the nonmovant produces summary-judgment evidence that raises a
genuine, material fact issue. See Tex. R. Civ. P. 166a(i) & 1997 cmt.; Hamilton v. Wilson,
249 S.W.3d 425, 426 (Tex. 2008). Absent a timely response, a trial court must grant a
no-evidence motion for summary judgment that meets the requirements of Rule

                                            6
court did not have subject-matter jurisdiction and thus could not decide the merits of

their claims. See id. We agree that the trial court erred by ordering that Appellants’

claims were denied and that they “take nothing” because such language constituted a

ruling on the merits. See, e.g., Howeth Invs., Inc. v. White, 227 S.W.3d 205, 211 (Tex.

App.—Houston [1st Dist.] 2007, no pet.) (“A take-nothing judgment is one on the

merits.”); Nguyen v. Desai, 132 S.W.3d 115, 117–18 (Tex. App.—Houston [14th Dist.]

2004, no pet.) (holding portion of trial court’s judgment ordering plaintiffs take

nothing constituted “a dismissal with prejudice on the merits of the [plaintiffs’]

claims”); see also Daniels v. Empty Eye, Inc., 368 S.W.3d 743, 754 (Tex. App.—Houston

[14th Dist.] 2012, pet. denied) (“[T]here is no difference between a dismissal with

prejudice and a take-nothing judgment, and the terms frequently are used

interchangeably.”). Dismissal, not a decision on the case’s merits, is the appropriate

remedy when a party lacks standing. See, e.g., Buzbee v. Clear Channel Outdoor, LLC,

No. 14-19-00512-CV, 2020 WL 6738021, at *4 (Tex. App.—Houston [14th Dist.]

Nov. 17, 2020, no pet. h.); In re C.M.C., 192 S.W.3d 866, 870 (Tex. App.—Texarkana

2006, no pet.); see also Subaru of Am., Inc. v. David McDavid Nissan, Inc., 84 S.W.3d 212,

221 (Tex. 2002) (op. on reh’g) (explaining that when a “dismissal does not implicate

the claims’ merits, the trial court must dismiss the claims without prejudice”). We thus

sustain Appellants’ sole issue.


166a(i). Imkie v. Methodist Hosp., 326 S.W.3d 339, 343 (Tex. App.—Houston [1st Dist.]
2010, no pet.) (op. on reh’g).

                                            7
                                      Conclusion

      Having sustained Appellants’ only issue, we modify the trial court’s judgment

to provide that Appellants’ claims are dismissed without prejudice, and we affirm the

trial court’s judgment as modified. See Tex. R. App. P. 43.2(b).




                                                      /s/ Elizabeth Kerr
                                                      Elizabeth Kerr
                                                      Justice

Delivered: February 25, 2021




                                           8